

117 S2184 ES: To amend the Sarbanes-Oxley Act of 2002 to institute a trading prohibition for certain issuers that retain public accounting firms that have not been subject to inspection by the Public Company Accounting Oversight Board, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 2184IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Sarbanes-Oxley Act of 2002 to institute a trading prohibition for certain issuers that retain public accounting firms that have not been subject to inspection by the Public Company Accounting Oversight Board, and for other purposes.1.Trading prohibition for 2 consecutive non-inspection yearsSection 104(i) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214(i)) is amended—(1)in paragraph (2)(A)(ii), by striking the foreign jurisdiction described in clause (i) and inserting a foreign jurisdiction; and (2)in paragraph (3)—(A)in the paragraph heading, by striking 3 and inserting 2; and(B)in subparagraph (A), in the matter preceding clause (i), by striking 3 and inserting 2.Passed the Senate June 22, 2021.Secretary